The Honorable Greg Wren State Representative 1404 Caldwell Street Conway, AR 72032-5319
Dear Representative Wren:
This is in response to your request for an opinion on certain employment matters involving a particular constituent. Correspondence attached to your request indicates that the constituent was demoted and transferred in one job, and terminated from another. The individual believes that his constitutional rights have been violated by virtue of the employment actions, and that he was wrongfully terminated from employment.
The employment issues raised by your constituent require the review of all relevant facts and circumstances in an effort to determine whether relief is available under constitutional or statutory law. I cannot, in the context of an Attorney General opinion, act as a factfinder. Such matters must be decided by a judge or jury, and do not fall within the ordinary scope of an opinion from this office.
The issues raised in this instance necessarily require the assistance of private counsel who will review the facts and law in the role as advocate for this individual. I am specifically prohibited from engaging in the private practice of law (A.C.A. § 25-16-701), and am thus unable to offer the assistance that is desired and required in this case.
As a final note, you have not indicated whether the Equal Employment Opportunity Commission ("EEOC") or the Employment Security Division of the Arkansas Department of Labor has been contacted in regard to these matters. Your constituent should note that there are established procedures for obtaining relief through these agencies.
Sincerely,
WINSTON BRYANT Attorney General
EAW/WB:cyh